Name: 2000/761/EC: Commission Decision of 16 November 2000 defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council (notified under document number C(2000) 2683) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  energy policy;  environmental policy;  oil industry;  electrical and nuclear industries;  European construction
 Date Published: 2000-12-06

 Avis juridique important|32000D07612000/761/EC: Commission Decision of 16 November 2000 defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council (notified under document number C(2000) 2683) (Text with EEA relevance) Official Journal L 305 , 06/12/2000 P. 0022 - 0031Commission Decisionof 16 November 2000defining the specifications of projects of common interest identified in the sector of the trans-European energy networks by Decision No 1254/96/EC of the European Parliament and of the Council(notified under document number C(2000) 2683)(Text with EEA relevance)(2000/761/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Decision No 1254/96/EC of the European Parliament and of the Council of 5 June 1996, laying down a series of guidelines for trans-European energy networks(1), as last amended by Decision No 1741/1999/EC(2), and in particular Article 6(4) thereof,Whereas:(1) The projects of common interest identified by Decision No 1254/96/EC should be specified by indicating their location and, where required, their main characteristics.(2) By Decision No 97/548/EC(3), the Commission has defined the specifications of the projects of common interest identified by Decision No 1254/96/EC.(3) Since projects of common interest have developed and new projects of common interest have been introduced by amendments to Decision No 1254/96/EC, those specifications should be adapted accordingly. It is therefore expedient to replace Decision No 97/548/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 9 of Decision No 1254/96/EC,HAS ADOPTED THIS DECISION:Article 1The specification of the projects of common interest identified by Decision No 1254/96/EC shall be as set out in the Annex to this Decision.Article 2Decision No 97/548/EC is repealed.Article 3This Decision is addressed to the Member States.Done at Brussels, 16 November 2000.For the CommissionLoyola De PalacioVice-President(1) OJ L 161, 29.6.1996, p. 147.(2) OJ L 207, 6.8.1999, p. 1.(3) OJ L 225, 15.8.1997, p. 25.ANNEXTRANS-EUROPEAN ENERGY NETWORKSSpecifications(1) (in the right column) of projects of common interest (in the left column) identified by Decisions No 1254/96/EC, No 1047/97/EC and No 1741/1999/ECELECTRICITY NETWORKS(a) Connection of isolated electricity networks to European interconnected networks>TABLE>(b) Development of electricity interconnections between Member States>TABLE>(c) Development of internal electricity connections necessary to make the best use of interconnections between Member States>TABLE>(d) Development of electricity interconnections with third countries in Europe and the Mediterranean region helping to improve the reliability, security and supply of Community electricity networks>TABLE>NATURAL GAS NETWORKS(e) Introduction of natural gas into new regions>TABLE>(f) Connection of isolated gas networks to European interconnected networks, including the improvement of the existing networks, and connection of separate natural gas networks>TABLE>(g) Increasing reception (LNG) and storage capacities necessary to satisfy demand, and diversification of supply sources and routes for natural gas>TABLE>(h) Increasing transmission capacity (gas delivery pipelines) necessary to meet demand and diversification of supply sources and routes for natural gas>TABLE>(1) All projects in the list below are specified without prejudice to the results of the Environmental Impact Assessment for the projects.